Petit larceny. A witness by the name of Elizabeth Earnest was examined on behalf of the State. The defendant offered a witness by the name of Kincade, and asked him if he knew the general character of Elizabeth Earnest. The witness replied that he did not know whether he did or not. The court then asked the witness if he knew what a majority of the neighbors said of her. The witness replied he did not, for she was young when she left his neighborhood and he had not heard a majority of her neighbors speak of her in any way. The defendant's counsel then proposed to ask the witness if he knew in what estimation Elizabeth Earnest was held in his neighborhood before she left it. The question was objected to by the solicitor for the State and overruled by *Page 72 
the court because the witness had already stated that he had not heard a majority of her neighbors speak of her. The defendant was found guilty by the jury, and having moved for and been refused a new trial, and the court having pronounced a judgment in pursuance of the verdict, appealed to the Supreme Court.
The party against whom a witness is called may examine other witness as to the general character of the first witness. The regular mode is to inquire whether they, the attacking witnesses, have the means of knowing the general character of the former witness. Rockwood's case, 4 Stat. Tri., 693; Newsom v. Hartsink, 4 Esp., 102; Phil. Ev., 212. The means of ascertaining Elizabeth Earnest's general character as inquired of by the court are not the only means of ascertaining that character. That would be a means so extraordinary that it would almost preclude any witness from being attached as to character. We do not pretend to define the exact means
by which an impeaching witness is to learn the general character of the witness attacked, and this case, in our opinion, does not call for such a definition from this Court. But then the question put by the defendant's counsel, "whether he (Kincade) knew in what estimation Elizabeth Earnest was held in his neighborhood before she left it," was on the other hand too much circumscribed. It did not amount to an inquiry as to her general
character before she left his neighborhood. The answer to this question might very naturally have been, "my estimation of her character was then so and so," but we know that such an estimation by the witness himself would not answer the requirements of the law. The counsel did not ask the witness if he knew in what general estimation Elizabeth Earnest was held, for that would have brought him round again to the original question whether he knew her general character, which the witness had before responded to by stating that he could not say whether he did or not. And to avoid the same answer, the counsel not only changed the phraseology of the question, but so narrowed its meaning as to take it out of the rule of law governing questions as to the character of witnesses; and, therefore, we think he was properly stopped by the court, but not for the reason then given by his Honor.
PER CURIAM.                                                 No error.
Cited: S. v. Lanier, 79 N.C. 624; S. v. Efler, 85 N.C. 588; S. v.Spurling, 118 N.C. 1253. *Page 73 
(90)